

116 S3339 PCS: Restoring Military Priorities Act of 2020
U.S. Senate
2020-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 431116th CONGRESS2d SessionS. 3339IN THE SENATE OF THE UNITED STATESFebruary 25, 2020Mr. Durbin (for himself, Mr. Leahy, Mr. Reed, Ms. Duckworth, Mr. Jones, Ms. Baldwin, Mr. Murphy, Mr. Blumenthal, Mrs. Murray, Mr. Tester, Mrs. Feinstein, Mr. Casey, Mr. Whitehouse, Mr. Menendez, Mr. Warner, Mr. Wyden, Mr. Schatz, Mr. Sanders, Mr. Cardin, Mr. Udall, Mr. Bennet, Ms. Klobuchar, Mrs. Shaheen, Ms. Cortez Masto, Mr. Kaine, Ms. Hassan, Mr. Carper, Mr. Van Hollen, Mr. Booker, Mr. Brown, Ms. Hirono, and Mr. Coons) introduced the following bill; which was read the first timeFebruary 27, 2020Read the second time and placed on the calendarA BILLTo restore military priorities, and for other purposes.1.Short titleThis Act may be cited as the Restoring Military Priorities Act of 2020.2.Restoration of reprogrammed fundsAll amounts transferred under the Department of Defense reprogramming action FY 20-01 RA, Support for DHS Counter-Drug Activity Reprogramming Action, shall be restored to the appropriation accounts and the programs, projects, and activities for which such amounts were appropriated or otherwise made available by the Department of Defense Appropriations Act, 2020 (division A of Public Law 116–93). 3.Limitation on general transfer authoritySection 8005 of the Department of Defense Appropriations Act, 2020 (division A of Public Law 116–93; ) is amended by striking $4,000,000,000 and inserting $1,798,000,000.4.Limitation on Overseas Contingency Operations/Global War on Terrorism transfer authoritySection 9002 of the Department of Defense Appropriations Act, 2020 (division A of Public Law 116–93; ) is amended by striking $2,000,000,000 and inserting $371,000,000.February 27, 2020Read the second time and placed on the calendar